Lawrence, Judge:
It has been agreed between the parties hereto that the issues herein relating to selenium electric-photo cells, the subject of the appeals for reappraisement enumerated in schedule “A,” attached to and made part of the decision herein, are the same in all material respects as the issues and merchandise in United States v. Weston Electrical Instrument Corporation, 28 Cust. Ct. 574, Reap. Dec. 8096, and that the record in said case may be incorporated herein.
The parties have also agreed that the appraised value of the selenium electric-photo cells covered by said appeals for reappraisement, less the additions made by the importer on entry because of advances by the appraiser in similar cases, is equal to the price, at the time of exportation of such merchandise to the United States, at which such merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, and that there was no export value for such merchandise.
Upon the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c)), as amended by the Customs Administrative Act of 1938, to be the proper basis for determining the value of said merchandise and that such value is the appraised value of the selenium electric-photo cells, *488in each of the appeals enumerated in said schedule “A,” less the additions made by the importer on entry because of advances by the appraiser in similar cases.
Judgment will be entered accordingly.